Exhibit 10.11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 
 
 
[utmd8k20110323gbp1.jpg]
 
£8,000,000
FACILITY AGREEMENT
 
dated 18 March 2011
 
for
 
FEMCARE GROUP LIMITED
as Borrower
 
with
 
JPMORGAN CHASE BANK, N.A., LONDON BRANCH
as Lender
 
                         
TERM FACILITY AGREEMENT
                   





 
JPMorgan Chase Bank, N.A.
125 London Wall
London EC2Y 5AJ
 


 

 
 

--------------------------------------------------------------------------------

 

CONTENTS
 
CLAUSE
 
PAGE
1.
Definitions And Interpretation
1
2.
The Facility
8
3.
Purpose
8
4.
Conditions Of Utilisation
8
5.
Utilisation
8
6.
Repayment
9
7.
Prepayment And Cancellation
9
8.
Interest
11
9.
Interest Periods
12
10.
Changes To The Calculation Of Interest
12
11.
Tax Gross Up  And Indemnities
13
12.
Increased Costs
15
13.
Other Indemnities
16
14.
Mitigation By The Lender
17
15.
Costs And Expenses
17
16.
Representations
18
17.
Information Undertakings
21
18.
General Undertakings
22
19.
Events Of Default
26
20.
Changes To The Lender
28
21.
Changes To The Borrower
30
22.
Conduct Of Business By The Lender
31
23.
Payment Mechanics
31
24.
Set-Off
33
25.
Notices
33
26.
Calculations And Certificates
34
27.
Partial Invalidity
34
28.
Remedies And Waivers
34
29.
Amendments And Waivers
35
30.
Confidentiality
35
31.
Counterparts
37
32.
Governing Law
37
33.
Enforcement
37

Schedule 1
Conditions Precedent
39
Schedule 2
Requests
42
Schedule 3
Mandatory Cost Formulae
43
Schedule 4
Form Of Transfer Certificate
45



 


 

 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is dated 18 March 2011 and made between:
 
(1)
FEMCARE GROUP LIMITED (Company number: 5147637) as borrower (the "Borrower");
and

 
(2)
JPMORGAN CHASE BANK, N.A., LONDON BRANCH as lender (the "Lender").

 
IT IS AGREED as follows:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

In this Agreement:
 
"Additional Cost Rate" has the meaning given to it in Schedule 3 (Mandatory Cost
formulae).
 
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
 
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
 
"Availability Period" means the period from and including the date of this
Agreement to and including 21 March 2011.
 
"Available Facility" means the amount of the Facility, minus the amount of the
outstanding Loan.
 
"Borrower Group" means the Borrower and its Subsidiaries for the time being.
 
"Break Costs" means the amount (if any) by which:
 
 
(a)
the interest which the Lender should have received for the period from the date
of receipt of all or any part of the Loan or Unpaid Sum to the last day of the
current Interest Period in respect of the Loan or Unpaid Sum, had the principal
amount or Unpaid Sum received been paid on the last day of that Interest Period;

 
exceeds:
 
 
(b)
the amount which the Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

 
 
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London.

 

 
- 1 -

--------------------------------------------------------------------------------

 

 
"Confidential Information" means all information relating to the Borrower, the
Group, the Finance Documents or the Facility of which the Lender becomes aware
in its capacity as, or for the purpose of becoming, a Lender or which is
received by the Lender in relation to, or for the purpose of becoming a Lender
under, the Finance Documents or the Facility from any member of the Group or any
of its advisers in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that:

 
 
(a)
is or becomes public information other than as a direct or indirect result of
any breach by the Lender of Clause 32 (Confidentiality); or

 
 
(b)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 
 
(c)
is known by the Lender before the date the information is disclosed to it by any
member of the Group or any of its advisers or is lawfully obtained by the Lender
after that date, from a source which is, as far as the Lender is aware,
unconnected with the Group and which, in either case, as far as the Lender is
aware, has not been obtained in breach of, and is not otherwise subject to, any
obligation of confidentiality.

 
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Lender.
 
"Default" means an Event of Default or any event or circumstance specified in
Clause 19 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
 
"Disruption Event" means either or both of:
 
 
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 
 
(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 
 
(i)
from performing its payment obligations under the Finance Documents; or

 
 
(ii)
from communicating with any other Party in accordance with the terms of the
Finance Documents,

 
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
 
"Environmental Claim" means any claim, proceeding or investigation by any person
in respect of any Environmental Law.

 
- 2 -

--------------------------------------------------------------------------------

 

"Environmental Law" means any applicable law in any jurisdiction in which any
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.
 
"Environmental Permits" means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned or used by the relevant
member of the Group.
 
"Event of Default" means any event or circumstance specified as such in
Clause 19 (Events of Default).
 
"Facility" means the term loan facility in an aggregate amount of £8,000,000
made available under this Agreement as described in Clause 2 (The Facility) to
the extent not cancelled or reduced under this Agreement.
 
"Facility Office" means the office or offices identified with the Lender's
signature below or such other office as it may from time to time select by
notice to the Borrower as the office or offices through which it will perform
its obligations under this Agreement.
 
"Finance Document" means this Agreement, each Share Charge, the U.S. Guarantee,
the Guarantee and any other document designated as such by the Lender and the
Borrower.
 
"Financial Indebtedness" means any indebtedness for or in respect of:
 
 
(a)
moneys borrowed;

 
 
(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 
 
(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 
 
(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

 
 
(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 
 
(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 
 
(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

 
 
(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

 
 
(i)
any amount raised by the issue of redeemable shares;

 
 
(j)
any amount of any liability under an advance or deferred purchase agreement if
one of the primary reasons behind the entry into this agreement is to raise
finance; and

   
 
(k)
(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (j)
above.

  
 
- 3 -

--------------------------------------------------------------------------------

 
 
"GAAP" means generally accepted accounting principles in the United States of
America.
 
"Group" means the Parent and its Subsidiaries for the time being.
 
"Guarantee" means the guarantee dated on or around the date of this Agreement
between each Guarantor and the Lender pursuant to which Guarantor guarantees the
obligations of each other Guarantor to the Lender.
 
"Guarantors" means the Borrower, Femcare (Holdings) Limited, Femcare
Distribution Limited and Femcare-Nikomed Limited.
 
"Hedging Agreements" means (i) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Borrower and
JPMorgan Chase Bank, N.A. and/or its affiliates which is a rate swap, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap, floor, collar, currency
swap, cross-currency rate swap, currency option, credit protection transaction,
credit swap, credit default swap, credit default option, total return swap,
credit spread, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including an option with respect to any of
these transactions), or (ii) any type of transaction that is similar to any
transaction referred to in clause (i) above that is currently, or in the future
becomes, recurrently entered into in the financial markets and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, or any combination of the foregoing transactions.
 
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
"Interest Period" means, in relation to the Loan, each period determined in
accordance with Clause 9 (Interest Periods) and in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.4 (Default interest).
 
"ITA" means the Income Tax Act 2007.
 
"LIBOR" means in relation to the Loan or Unpaid Sum denominated in a currency
other than euro on which interest for a given period is to accrue, the rate per
annum at which the Lender was offering to prime banks in the London Interbank
Market deposits in the currency of the Loan or Unpaid Sum for a period
comparable to the Interest Period of the Loan or Unpaid Sum at or about
11.00 a.m. (London time) on the first day of that Interest Period.
 
"LMA" means the Loan Market Association.
 
"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
 
"Mandatory Cost" means the percentage rate per annum calculated by the Lender in
accordance with Schedule 3 (Mandatory Cost formulae).

 
- 4 -

--------------------------------------------------------------------------------

 

"Margin" means, subject to Clause 8.2 (Adjustment of Margin), 2 per cent per
annum.
 
"Material Adverse Effect" means a material adverse effect on:
 
 
(a)
the financial condition, assets, prospects or business of the Borrower or the
consolidated financial condition, assets, prospects or business of the Group
taken as a whole;

 
 
(b)
the ability of the Borrower to perform its obligations under the Finance
Documents to which it is a party; or

 
 
(c)
the validity or enforceability of the Finance Documents or any of the rights or
remedies of the Lender under the Finance Documents.

 
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 
 
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 
 
(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 
 
(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 
The above rules will only apply to the last Month of any period.
 
"Original Consolidated Financial Statements" means the audited consolidated
financial statements of the Group for the financial year ended 31 December 2009.
 
"Parent" means Utah Medical Products, Inc., a Utah corporation.
 
"Participating Member State" means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
"Party" means a party to this Agreement.
 
"Permitted Financial Indebtedness" means (i) Financial Indebtedness of the Group
in an aggregate principal amount not exceeding $250,000, (ii) the guarantee and
indemnity dated 13 June 2008 between the Parent and the Governor and Company of
the Bank of Ireland and (iii) the €2,620,399 facility  agreement dated 12 March
2008 between Utah Medical Products Limited and Bank of Ireland.
 
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined, the first day of that period unless market practice differs in
the Relevant Interbank Market, in which case the Quotation Day will be
determined by the Lender in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).

 
- 5 -

--------------------------------------------------------------------------------

 

"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
 
"Relevant Interbank Market" means the London interbank market.
 
"Repayment Date" means the last Business of each Month.
 
"Repayment Instalment" means each instalment for repayment of the Loan referred
to in Clause 6.1 (Repayment of Loan).
 
"Repeating Representations" means each of the representations set out in
Clauses 16.1 (Status) to 16.6 (Governing law and enforcement), Clause 16.9 (No
default), sub-clause 16.10.4 of Clause 16.10 (No misleading information),
sub-clause 17.11.4 of Clause 17.11 (Financial Statements), Clause 16.12 (Pari
passu ranking) and Clause 16.13 (No proceedings pending or threatened).
 
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
 
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
"Selection Notice" means a notice substantially in the form set out in Part B of
Schedule 2 (Requests) given in accordance with Clause 9 (Interest Periods).
 
"Share Charge" means each share charge dated on or about the date of this
Agreement, granted in favour of the Lender by (i) the Parent over 65% of the
shares in the Borrower, (ii) Femcare (Holdings) Limited over 100% of the shares
in Femcare-Nikomed Limited and (iii) Femcare Distribution Limited over 100% of
the shares in Femcare-Nikomed Limited.
 
"Subsidiary" means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.
 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
"Termination Date" means 17 March 2016.
 
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) or any other form agreed between the
Lender and the Borrower.
 
"Transfer Date" means, in relation to a transfer, the Transfer Date specified in
the Transfer Certificate.
 
"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
 
"US Credit Agreement" means the $14,000,000 credit agreement dated on or around
the date of this Agreement between the Parent and JP Morgan Chase Bank, N.A.

 
- 6 -

--------------------------------------------------------------------------------

 

"US Guarantee" means the US guarantee dated on or around the date of this
Agreement granted by the Parent in favour of the Lender pursuant to which the
Parent guarantees the obligations of the Borrower under this Agreement to the
Lender.
 
"Utilisation" means a utilisation of the Facility.
 
"Utilisation Date" means the date of a Utilisation, being the date on which the
Loan is to be made.
 
"Utilisation Request" means a notice substantially in the form set out in Part A
of Schedule 2 (Requests).
 
"VAT" means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.
 
1.2
Construction

 
1.2.1
Unless a contrary indication appears any reference in this Agreement to:

 
 
(a)
the "Borrower", the "Lender" or any "Party" shall be construed so as to include
its successors in title, permitted assigns and permitted transferees;

 
 
(b)
"assets" includes present and future properties, revenues and rights of every
description;

 
 
(c)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, replaced or restated;

 
 
(d)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 
 
(e)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

 
 
(f)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 
 
(g)
a provision of law is a reference to that provision as amended or re-enacted;
.and

 
 
(h)
a time of day is a reference to London time.

 
 
1.2.2
Section, Clause and Schedule headings are for ease of reference only.

 
 
1.2.3
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any  Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 
 
1.2.4
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.

 

 
- 7 -

--------------------------------------------------------------------------------

 

1.3
Currency Symbols and Definitions

"£" and "sterling" denote the lawful currency of the United Kingdom. “$” and
“dollars” denote the lawful currency of the United States of America.  Where a
sum is stated to be in dollars and such sum is in a currency other than dollars,
such sum shall be converted into dollars at the Lender’s spot rate of exchange
for the purchase of dollars with sterling in the London foreign exchange market
at or about 11:00 a.m. on the day of conversion.
 
1.4
Third party rights

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement.
 
2.
THE FACILITY

 
Subject to the terms of this Agreement, the Lender makes available to the
Borrower a sterling term loan facility in an aggregate amount of £8,000,000.
 
3.
PURPOSE

 
3.1
Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards
the repayment of the Borrower's indebtedness to Lloyds TSB Bank plc and Barclays
Private Equity.
 
3.2
Monitoring

The Lender is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 
4.
CONDITIONS OF UTILISATION

 
4.1
Initial conditions precedent

The Borrower may not deliver a Utilisation Request unless the Lender has
received all of the documents and other evidence listed in Schedule 1
(Conditions precedent) in form and substance satisfactory to the Lender.  The
Lender shall notify the Borrower promptly upon being so satisfied.
 
4.2
Further conditions precedent

The Lender will only be obliged to make the Loan available to the Borrower if on
the date of the Utilisation Request and on the proposed Utilisation Date:
 
 
4.2.1
no Default is continuing or would result from the proposed Loan; and

 
 
4.2.2
the Repeating Representations to be made by the Borrower are true in all
material respects.

 
5.
UTILISATION

 
5.1
Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request not later than 11am on the Utilisation Date.
 
5.2
Completion of a Utilisation Request

 
5.2.1
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 
 
(a)
the proposed Utilisation Date is a Business Day within the Availability Period;

 

 
- 8 -

--------------------------------------------------------------------------------

 

 
(b)
the Utilisation is for a Loan of £8,000,000;

 
 
(c)
the proposed Interest Period complies with Clause 9 (Interest Periods); and

 
 
(i)
it specifies the account and bank which must be in the United Kingdom to which
the proceeds of the Utilisation are to be credited.

 
 
5.2.2
Only one Loan may be requested in each Utilisation Request.

 
5.3
Availability of Loan

If the conditions set out in this Agreement have been met, the Lender shall make
the Loan available by the Utilisation Date through its Facility Office.
 
5.4
Cancellation of Facility

The Facility which, at that time, is unutilised shall be immediately cancelled
at the end of the Availability Period.
 
6.
REPAYMENT

 
6.1
Repayment of Loan

 
6.1.1
The Borrower shall repay the Loan made to it in instalments by repaying on each
Repayment Date an amount which reduces the amount of the outstanding Loan by an
amount equal to one sixtieth  (1/60th) of the Loan borrowed by the Borrower as
at close of business in London on the last day of the Availability Period.

 
 
6.1.2
The Borrower may not reborrow any part of the Facility which is repaid.

 
7.
PREPAYMENT AND CANCELLATION

 
7.1
Illegality

If, it becomes unlawful in any applicable jurisdiction for the Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
the Loan:
 
 
7.1.1
the Lender shall promptly notify the Borrower upon becoming aware of that event
whereupon the Facility will be immediately cancelled; and

 
 
7.1.2
the Borrower shall repay the Loan made to the Borrower on the last day of the
Interest Period for the Loan occurring after the Lender has notified the
Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Borrower (being no later than the last day of any applicable
grace period permitted by law).

 
7.2
Change of control

 
7.2.1
If the Parent ceases to control the Borrower:

 
 
(a)
the Borrower shall promptly notify the Lender upon becoming aware of that event;

 
 
(b)
the Lender shall not be obliged to fund a Utilisation; and

 
 
(c)
the Lender may, by not less than 30 days' notice to the Borrower, cancel the
Facility and declare the outstanding Loan, together with accrued interest, and
all other amounts accrued under the Finance Documents immediately due and
payable, whereupon the Facility will be cancelled and all such outstanding
amounts will become immediately due and payable.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 
7.2.2
For the purpose of sub-clause 7.2.1 above "control" means:

 
 
(a)
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

 
 
(i)
cast, or control the casting of, more than one-half of the maximum number of
votes that might be cast at a general meeting of the Borrower; or

 
 
(ii)
appoint or remove all, or the majority, of the directors or other equivalent
officers of the Borrower; or

 
 
(iii)
give directions with respect to the operating and financial policies of the
Borrower which the directors or other equivalent officers of the Borrower are
obliged to comply with; or

 
 
(b)
the holding of more than one-half of the issued share capital of the Borrower
(excluding any part of that issued share capital that carries no right to
participate beyond a specified amount in a distribution of either profits or
capital).

 
7.3
Voluntary cancellation

The Borrower may, if it gives the Lender not less than 5 Business Days' (or such
shorter period as the Lender may agree) prior notice, cancel the whole or any
part (being a minimum amount of £50,000) of the Available Facility.
 
7.4
Voluntary prepayment of Loan

 
7.4.1
The Borrower may, if it gives the Lender not less than 5 Business Days' (or such
shorter period as the Lender may agree) prior notice, prepay the whole or any
part of the Loan (but, if in part, being an amount that reduces the amount of
the Loan by a minimum amount of £50,000).

 
 
7.4.2
The Loan may only be prepaid after the last day of the Availability Period (or,
if earlier, the day on which the Available Facility is zero).

 
 
7.4.3
Any prepayment under this Clause 7.4 shall satisfy the obligations under
Clause 6.1 (Repayment of Loan) in inverse chronological order.

 
7.5
Restrictions

 
7.5.1
Any notice of cancellation or prepayment given by any Party under this Clause 7
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 
 
7.5.2
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 
 
7.5.3
The Borrower may not reborrow any part of the Facility which is prepaid.

 
 
7.5.4
The Borrower shall not repay or prepay all or any part of the Loan or cancel all
or any part of the Available Facility except at the times and in the manner
expressly provided for in this Agreement.

 
 
7.5.5
No amount of the Facility cancelled under this Agreement may be subsequently
reinstated.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 
7.5.6
If all or part of the Loan under the Facility is repaid or prepaid and is not
available for redrawing (other than by operation of Clause 4.2 (Further
conditions precedent)), an amount of the Facility (equal to the amount of the
Loan which is repaid or prepaid) will be deemed to be cancelled on the date of
repayment or prepayment.

 
8.
INTEREST

 
8.1
Calculation of interest

The rate of interest on the Loan for each Interest Period is the percentage rate
per annum which is the aggregate of the applicable:
 
 
8.1.1
Margin;

 
 
8.1.2
LIBOR; and

 
 
8.1.3
Mandatory Cost, if any.

 
8.2
Adjustment of Margin

 
8.2.1
Provided that:

 
 
(a)
no Event of Default has occurred; and

 
 
(b)
the most recent accounts delivered to the Lender show that the Leverage Ratio
for the relevant period is within a range set out below,

 
the Margin in respect of the Loan shall vary as set out below, once every fiscal
quarter:
 
Leverage Ratio
Margin (% per annum):
Less than or equal to 1.5:1
2%
Greater than 1.5:1 but less than or equal to 2.5:1
2.80%
Greater than 2.5:1
3.75%



 
 
8.2.2
For the purposes of this Clause 8.2.2 "Leverage Ratio" has the meaning given to
it in the US Credit Agreement.

 
 
8.2.3
(i)
(ii)
Any change in the Margin under Clause 8.2.1 above will take effect 5 Business
Days after the Lender receives the most recent financial statements.
  
For so long as:

 
(i)
the Borrower is in default of its obligation to provide its financial
statements; or

 
 
(ii)
an Event of Default is continuing

 
the Margin for the Loan (if it is not already) will be the highest rate
applicable at such time to the Loan as set out above.
 
8.3           Payment of interest
On the last day of each Interest Period the Borrower shall pay accrued interest
on the Loan to which that Interest Period relates.
 

 
- 11 -

--------------------------------------------------------------------------------

 
 
8.4
Default interest

 
8.4.1
If the Borrower fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to sub-clause 8.4.2 below is three per cent. higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Lender (acting
reasonably).  Any interest accruing under this Clause 8.4 shall be immediately
payable by the Borrower on demand by the Lender.

 
 
8.4.2
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 
 
(a)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 
 
(b)
the rate of interest applying to the overdue amount during that first Interest
Period shall be three per cent. higher than the rate which would have applied if
the overdue amount had not become due.

 
 
8.4.3
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 
8.5
Notification of rates of interest

The Lender shall promptly notify the Borrower of the determination of a rate of
interest under this Agreement.
 
9.
INTEREST PERIODS

 
9.1
Selection of Interest Periods

 
9.1.1
Subject to this Clause 9, each Interest Period shall be one Month or any other
period agreed between the Borrower and the Lender.

 
 
9.1.2
An Interest Period for the Loan shall not extend beyond the Termination Date.

 
 
9.1.3
Each Interest Period for the Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period.

 
9.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
 
10.           Changes to the calculation of interest
 
10.1
Market disruption

 
10.1.1
If a Market Disruption Event occurs in relation to the Loan for any Interest
Period, then the rate of interest on the Loan for the Interest Period shall be
the percentage rate per annum which is the sum of:

 
 
(a)
the Margin;


 
- 12 -

--------------------------------------------------------------------------------

 
 
 
(b)
the rate notified to the Borrower by the Lender as soon as practicable and in
any event before interest is due to be paid in respect of that Interest Period,
to be that which expresses as a percentage rate per annum the cost to the Lender
of funding the Loan from whatever source it may reasonably select; and

 
 
(c)
the Mandatory Cost, if any.

 
 
10.1.2
In this Agreement, "Market Disruption Event" means before close of business in
London on the Quotation Day for the relevant Interest Period, the Lender
determines that the cost to it of obtaining matching deposits in the Relevant
Interbank Market would be in excess of LIBOR.

 
10.2
Alternative basis of interest or funding

 
10.2.1
If a Market Disruption Event occurs and the Lender or the Borrower so requires,
the Lender and the Borrower shall enter into negotiations (for a period of not
more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

 
 
10.2.2
Any alternative basis agreed pursuant to sub-clause 10.2.1 above shall, with the
prior consent of the Lender and the Borrower be binding on all Parties.

 
10.3
Break Costs

The Borrower shall, within three Business Days of demand by the Lender, pay to
the Lender its Break Costs attributable to all or any part of the Loan or Unpaid
Sum being paid by the Borrower on a day other than the last day of an Interest
Period for the Loan or Unpaid Sum.
 
11.
TAX GROSS UP  AND INDEMNITIES

 
11.1
Definitions

 
11.1.1
In this Agreement:

 
"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
 
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
 
"Tax Payment" means either the increase in a payment made by the Borrower to the
Lender under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3 (Tax
indemnity).
 
 
11.1.2
Unless a contrary indication appears, in this Clause 11 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

 
11.2
Tax gross-up

 
 
11.2.1
The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 
 
11.2.2
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Lender accordingly.

 
 
11.2.3
If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.


 
- 13 -

--------------------------------------------------------------------------------

 
 
 
11.2.4
If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 
 
11.2.5
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower shall deliver to the Lender a
statement under section 975 of the ITA or other evidence reasonably satisfactory
to the Lender that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

 
11.3
Tax indemnity

 
11.3.1
The Borrower shall (within three Business Days of demand by the Lender) pay to
the Lender an amount equal to the loss, liability or cost which the Lender
determines will be or has been (directly or indirectly) suffered for or on
account of Tax by the Lender in respect of a Finance Document.

 
 
11.3.2
Sub-clause 11.3.1 above shall not apply:

 
 
(a)
with respect to any Tax assessed on the Lender:

 
 
(i)
under the law of the jurisdiction in which the Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which the Lender is treated as
resident for tax purposes; or

 
 
(ii)
under the law of the jurisdiction in which the Lender's Facility Office is
located in respect of amounts received or receivable in that jurisdiction,

 
if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by the
Lender; or
 
 
(b)
to the extent a loss, liability or cost is compensated for by an increased
payment under Clause 11.2 (Tax gross-up).

 
 
11.3.3
If the Lender makes, or intends to make a claim under sub-clause 11.3.1 above,
the Lender shall promptly notify the Borrower of the event which will give, or
has given, rise to the claim.

11.4
Stamp taxes

The Borrower shall pay and, within three Business Days of demand, indemnify the
Lender against any cost, loss or liability that the Lender incurs in relation to
all stamp duty, registration and other similar Taxes payable in respect of any
Finance Document.
 
11.5
Value added tax

 
11.5.1
All amounts set out, or expressed in a Finance Document to be payable by the
Borrower to the Lender which (in whole or in part) constitute the consideration
for a supply or supplies for VAT purposes shall be deemed to be exclusive of any
VAT which is chargeable on such supply or supplies, and accordingly, subject to
sub-clause 11.5.2 below, if VAT is or becomes chargeable on any supply made by
the Lender to the Borrower under a Finance Document, the Borrower shall pay to
the Lender (in addition to and at the same time as paying the consideration for
such supply) an amount equal to the amount of such VAT (and the Lender shall
promptly provide an appropriate VAT invoice to the Borrower).


 
- 14 -

--------------------------------------------------------------------------------

 
 
 
11.5.2
Where a Finance Document requires the Borrower to reimburse or indemnify the
Lender for any cost or expense, the Borrower shall reimburse or indemnify (as
the case may be) the Lender for the full amount of such cost or expense,
including such part thereof as represents VAT save to the extent that the Lender
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.

 
11.6
Tax Credit

If the Borrower makes a Tax Payment and the Lender determines that:
 
 
11.6.1
a Tax Credit is attributable to either an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 
 
11.6.2
the Lender has obtained, utilised and retained that Tax Credit,

 
the Lender shall pay an amount to the Borrower which the Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Borrower.
 
12.
INCREASED COSTS

 
12.1
Increased costs

 
12.1.1
Subject to Clause 12.3 (Exceptions) the Borrower shall, within three Business
Days of a demand by the Lender, pay for the account of the Lender the amount of
any Increased Costs incurred by the Lender or any of its Affiliates as a result
of (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (b) compliance with
any law or regulation made after the date of this Agreement.

 
 
12.1.2
In this Agreement "Increased Costs" means:

 
 
(a)
a reduction in the rate of return from the Facility or on the Lender's (or its
Affiliate's) overall capital;

 
 
(b)
an additional or increased cost; or

 
 
(c)
a reduction of any amount due and payable under any Finance Document,

 
 
which is incurred or suffered by the Lender or any of its Affiliates to the
extent that it is attributable to the Lender having entered into a commitment or
funding or performing its obligations under any Finance Document.

   
12.2
Increased cost claims

If the Lender intends to make a claim pursuant to Clause 12.1 (Increased costs),
the Lender shall promptly notify the Borrower.
 
12.3
Exceptions

 
12.3.1
Clause 12.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 
 
(a)
attributable to a Tax Deduction required by law to be made by the Borrower;


 
- 15 -

--------------------------------------------------------------------------------

 
 
 
(b)
compensated for by Clause 11.3 (Tax indemnity) (or would have been compensated
for under Clause 11.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in sub-clause 11.3.2 of Clause 11.3 (Tax indemnity)
applied);

 
 
(c)
compensated for by the payment of the Mandatory Cost; or

 
 
(d)
attributable to the wilful breach by the Lender or its Affiliates of any law or
regulation.

 
 
12.3.2
In this Clause 12.3, a reference to a "Tax Deduction" has the same meaning given
to the term in Clause 11.1 (Definitions).

 
13.
OTHER INDEMNITIES

 
13.1
Currency indemnity

 
13.1.1
If any sum due from the Borrower under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

 
 
(a)
making or filing a claim or proof against the Borrower;

 
 
(b)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify the Lender against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (i) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (ii) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.
 
 
13.1.2
The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

13.2
Other indemnities

 
 
13.2.1
The Borrower shall, within three Business Days of demand, indemnify the Lender
against any cost, loss or liability incurred by the Lender as a result of:

 
 
(a)
the occurrence of any Event of Default;

 
 
(b)
a failure by the Borrower to pay any amount due under a Finance Document on its
due date;

 
 
(c)
funding, or making arrangements to fund, the Loan requested by the Borrower in a
Utilisation Request but not made by reason of the operation of any one or more
of the provisions of this Agreement (other than by reason of default or
negligence by the Lender); or

 
 
(d)
the Loan (or part of the Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.


 
- 16 -

--------------------------------------------------------------------------------

 
 
 
13.2.2
The Borrower shall promptly indemnify the Lender against any cost, loss or
liability incurred by the Lender (acting reasonably) as a result of:

 
 
(a)
investigating any event which it reasonably believes is a Default; or

 
 
(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 
14.
MITIGATION BY THE LENDER

 
14.1
Mitigation

 
14.1.1
The Lender shall, in consultation with the Borrower, take all reasonable steps
to mitigate any circumstances which arise and which would result in any amount
becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 11 (Tax gross-up and indemnities), Clause 12
(Increased costs) or paragraph 3 of Schedule 3 (Mandatory Cost formulae)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

 
 
14.1.2
Sub-clause 14.1.1 above does not in any way limit the obligations of the
Borrower under the Finance Documents.

 
14.2
Limitation of liability

 
14.2.1
The Borrower shall indemnify the Lender for all costs and expenses reasonably
incurred by the Lender as a result of steps taken by it under Clause 14.1
(Mitigation).

 
 
14.2.2
The Lender is not obliged to take any steps under Clause 14.1 (Mitigation) if,
in the opinion of the Lender (acting reasonably), to do so might be prejudicial
to it.

 
15.
COSTS AND EXPENSES

 
15.1
Transaction expenses

The Borrower shall promptly on demand pay the Lender the amount of all costs and
expenses (including legal fees) reasonably incurred by it in connection with the
negotiation, preparation, printing and execution of:
 
 
15.1.1
this Agreement and any other documents referred to in this Agreement; and

 
 
15.1.2
any other Finance Documents executed after the date of this Agreement.

 
15.2
Amendment costs

If:
 
15.2.1
the Borrower requests an amendment, waiver or consent; or

 
 
15.2.2
an amendment is required pursuant to Clause 23.8 (Change of currency),

 
the Borrower shall, within three Business Days of demand, reimburse the Lender
for the amount of all costs and expenses (including, but not limited to, legal
fees) reasonably incurred by the Lender in responding to, evaluating,
negotiating or complying with that request or requirement.
 
15.3
Enforcement costs

The Borrower shall, within three Business Days of demand, pay to the Lender the
amount of all costs and expenses (including, but not limited to, legal fees)
incurred by the Lender in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

 
- 17 -

--------------------------------------------------------------------------------

 
 
16.
REPRESENTATIONS

 
The Borrower makes the representations and warranties set out in this Clause 16
to the Lender on the date of this Agreement.
 
16.1
Status

 
16.1.1
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 
 
16.1.2
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

 
16.2
Binding obligations

The obligations expressed to be assumed by it in each Finance Document are,
subject to any general principles of law as at the date of this Agreement
limiting its obligations, legal, valid, binding and enforceable obligations.
 
16.3
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:
 
 
16.3.1
any law or regulation applicable to it;

 
 
16.3.2
its or any of its Subsidiaries' constitutional documents ; or

 
 
16.3.3
any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries' assets.

 
16.4
Power and authority

 
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
 
16.5
Validity and admissibility in evidence

All Authorisations required or desirable:
 
 
16.5.1
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

 
 
16.5.2
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation,

 
have been obtained or effected and are in full force and effect.
 
16.6
Governing law and enforcement

 
16.6.1
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

 
 
16.6.2
Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.


 
- 18 -

--------------------------------------------------------------------------------

 
 
16.7
Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.
 
16.8
No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.
 
16.9
No default

 
16.9.1
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.

 
 
16.9.2
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries') assets are subject
which might have a Material Adverse Effect.

 
16.10
No misleading information

 
16.10.1
Any factual information provided to the Lender prior to the date of this
Agreement by any member of the Group was true and accurate in all material
respects as at the date it was provided or as at the date (if any) at which it
is stated.

 
 
16.10.2
All financial projections provided to the Lender prior to the date of this
Agreement by any member of the Group have been prepared on the basis of recent
historical information and on the basis of reasonable assumptions.

 
16.10.3
Nothing has occurred or been omitted from any factual information and no
information has been given or withheld that results in the information provided
to the Lender prior to the date of this Agreement being untrue or misleading in
any material respect.

 
 
16.10.4
All written information (other than the information provided pursuant to
sub-clauses 16.10.1 to 16.10.3 above) supplied by any member of the Group is
true, complete and accurate in all material respects as at the date it was given
and is not misleading in any respect.

 
16.11
Financial Statements

 
16.11.1
The Original Consolidated Financial Statements were prepared in accordance with
GAAP consistently applied.

 
 
16.11.2
The Original Consolidated Financial Statements fairly represent the consolidated
financial condition and operations of the Group during the relevant financial
year.

 
 
16.11.3
There has been no material adverse change in the business or consolidated
financial condition of the Group since 31 December 2009.

 
 
16.11.4
The financial statements and accounts most recently delivered under Clause 17.1
(Financial Statements) (i) were prepared in accordance with GAAP consistently
applied and (ii) give a true and fair view of (if audited) or fairly present (if
unaudited) the consolidated financial condition of the Group as at the end of
the period to which they relate.


 
- 19 -

--------------------------------------------------------------------------------

 
 
16.12
Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
 
16.13
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect have (to the best of its knowledge
and belief) been started or threatened against it or any of its Subsidiaries.
 
16.14
Environmental compliance

Each member of the Group has performed and observed in all material respects all
Environmental Law, Environmental Permits and all other material covenants,
conditions, restrictions or agreements directly or indirectly concerned with any
contamination, pollution or waste or the release or discharge of any toxic or
hazardous substance in connection with any real property which is or was at any
time owned, leased or occupied by any member of the Group or on which any member
of the Group has conducted any activity where failure to do so might reasonably
be expected to have a Material Adverse Effect.
 
16.15
Environmental Claims

No Environmental Claim has been commenced or (to the best of its knowledge and
belief) is threatened against any member of the Group where that claim would be
reasonably likely, if determined against that member of the Group to have a
Material Adverse Effect.
 
16.16
Taxation

 
16.16.1
It has duly and punctually paid and discharged all Taxes imposed upon it or its
assets within the time period allowed without incurring penalties (except to the
extent that (a) payment is being contested in good faith, (b) it has maintained
adequate reserves for those Taxes and (c) payment can be lawfully withheld).

 
 
16.16.2
It is not materially overdue in the filing of any Tax returns.

 
 
16.16.3
No claims are being or are reasonably likely to be asserted against it with
respect to Taxes.

 
16.17
No Immunity

In any proceedings taken in its jurisdiction of incorporation in relation to
this Agreement, it will not be entitled to claim for itself or any of its assets
immunity from suit, execution, attachment or other legal process.
 
16.18
Private and commercial acts

Its execution of the Finance Documents constitutes, and its exercise of its
rights and performance of its obligations hereunder will constitute, private and
commercial acts done and performed for private and commercial purposes.
 
16.19
Repetition

The Repeating Representations are deemed to be made by the Borrower (by
reference to the facts and circumstances then existing) on the date of each
Utilisation Request and the first day of each Interest Period except that the
representation and warranty set out in sub-clause 16.11.4 of Clause 16.11
(Financial Statements) shall be deemed to be repeated on the date of delivery of
such financial statements by reference to the facts and  circumstances existing
on such date.

 
- 20 -

--------------------------------------------------------------------------------

 
 
17.
INFORMATION UNDERTAKINGS

 
The undertakings in this Clause 17 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or at any time during the Availability Period.
 
17.1
  Financial Statements 

 
17.1.1
The Borrower shall comply with the provisions of Section 5.01 of the US Credit
Agreement.

 
 
17.1.2
If requested by the Lender, the Borrower shall provide the Lender with such
information required under Section 5.01 of the US Credit Agreement within the
timescales detailed in Section 5.01 of the US Credit Agreement.

 
17.2
Information: miscellaneous

The Borrower shall supply to the Lender:
 
 
17.2.1
all documents dispatched by the Borrower to its shareholders (or any class of
them) or its creditors generally at the same time as they are dispatched;

 
 
17.2.2
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which might, if adversely determined, have a
Material Adverse Effect; and

 
 
17.2.3
promptly, such further information regarding the financial condition, business
and operations of the Borrower or any other member of the Group as the Lender
may reasonably request.

 
17.3
Notification of default

 
17.3.1
The Borrower shall notify the Lender of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.

 
17.3.2
Promptly upon a request by the Lender, the Borrower shall supply to the Lender a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 
17.4
"Know your customer" checks

If:
 
 
17.4.1
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 
 
17.4.2
any change in the status of the Borrower or the composition of the shareholders
of the Borrower after the date of this Agreement; or

 
 
17.4.3
a proposed assignment or transfer by the Lender of any of its rights and
obligations under this Agreement,

 
obliges the Lender (or, in the case of sub-clause 17.4.3 above, any prospective
new Lender) to comply with "know your customer" or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of the Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Lender (for itself or, in the case of the event
described in sub-clause 17.4.3 above, on behalf of any prospective new Lender)
in order for the Lender or, in the case of the event described in
sub-clause 17.4.3 above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 
- 21 -

--------------------------------------------------------------------------------

 
 
18.
GENERAL UNDERTAKINGS

 
The undertakings in this Clause 18 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or at any time during the Availability Period.
 
18.1
Authorisations

The Borrower shall promptly:
 
 
18.1.1
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 
 
18.1.2
supply certified copies to the Lender of,

 
any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Finance Document.
 
18.2
Compliance with laws

The Borrower shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.
 
18.3
Negative pledge

In this Clause 18.3, "Quasi-Security" means an arrangement or transaction
described in sub-clause 18.3.2.
 

 
18.3.1
The Borrower shall not (and shall ensure that no other member of the Borrower
Group will) create or permit to subsist any Security over any of its assets.

 
 
18.3.2
The Borrower shall not (and shall ensure that no other member of the Borrower
Group will):

 
 
(a)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by the Borrower or any other member of
the Borrower Group;

 
 
(b)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 
 
(c)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 
 
(d)
enter into any other preferential arrangement having a similar effect,

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 
- 22 -

--------------------------------------------------------------------------------

 
 
 
18.3.3
Sub-clauses 18.3.1 and 18.3.2 above do not apply to any Security or (as the case
may be) Quasi-Security, listed below:

 
 
(a)
any netting or set-off arrangement entered into by any member of the Borrower
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances;

 
 
(b)
any payment or close-out netting or set-off arrangement pursuant to any hedging
transaction entered into by a member of the Borrower Group for the purpose of:

 
 
(i)
hedging any risk to which any member of the Borrower Group is exposed in its
ordinary course of trading; or

 
 
(ii)
its interest rate or currency management operations which are carried out in the
ordinary course of business and for non-speculative purposes only,

 
excluding, in each case, any Security or Quasi-Security under a credit support
arrangement in relation to a hedging transaction;
 
 
(c)
any lien arising by operation of law and in the ordinary course of trading;

 
 
(d)
any Security or Quasi-Security over or affecting any asset acquired by a member
of the Borrower Group after the date of this Agreement if:

 
 
(i)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Borrower Group;

 
 
(ii)
the principal amount secured has not been increased in contemplation of, or
since the acquisition of that asset by a member of the Borrower Group; and

 
 
(iii)
the Security or Quasi-Security is removed or discharged within three months of
the date of acquisition of such asset;

 

 
(e)
any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Borrower Group after the date of this Agreement, where
the Security or Quasi-Security is created prior to the date on which that
company becomes a member of the Borrower Group, if:

 
 
(i)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 
 
(ii)
the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

 
 
(iii)
the Security or Quasi-Security is removed or discharged within three months of
that company becoming a member of the Borrower Group

 
 
(f)
any Security or Quasi-Security entered into pursuant to any Finance Document;

 
 
(g)
any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Borrower Group in the ordinary
course of trading and on the supplier's standard or usual terms and not arising
as a result of any default or omission by any member of the Borrower Group;


 
- 23 -

--------------------------------------------------------------------------------

 
 
 
(h)
any Security or Quasi-Security securing indebtedness the principal amount of
which (when aggregated with the principal amount of any other indebtedness which
has the benefit of Security or Quasi-Security given by any member of the
Borrower Group other than any permitted under paragraphs (a) to (g) above) does
not exceed £100,000 (or its equivalent in another currency or currencies).

 
18.4
Disposals

 
18.4.1
The Borrower shall not (and shall ensure that no other member of the Borrower
Group will), enter into a single transaction or a series of transactions
(whether related or not) and whether voluntary or involuntary to sell, lease,
transfer or otherwise dispose of any asset.

 
 
18.4.2
Sub-clause 18.4.1 above does not apply to any sale, lease, transfer or other
disposal:

 
 
(a)
of stock in trade made in the ordinary course of trading and on arm's length
terms of the disposing entity;

 
 
(b)
of assets in exchange for other assets comparable or superior as to type, value
and quality; or

 
 
(c)
of obsolete vehicles, plant or equipment..

 
18.5
Merger

The Borrower shall not (and shall ensure that no other member of Borrower Group
will) enter into any amalgamation, demerger, merger or corporate reconstruction.
 
18.6
Change of business

The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower or the Borrower Group from that carried
on at the date of this Agreement.
 
18.7
Insurance

The Borrower shall (and shall ensure that each other member of the Borrower
Group will) maintain insurances on and in relation to its business and assets
with reputable underwriters or insurance companies against those risks and to
the extent as is usual for companies carrying on the same or substantially
similar business.
 
18.8
Environmental Compliance

The Borrower shall (and shall ensure that each other member of Borrower Group
will) comply in all material respects with all Environmental Law and obtain and
maintain any Environmental Permits and take all reasonable steps in anticipation
of known or expected future changes to or obligations under the same where
failure to do so might reasonably be expected to have a Material Adverse Effect.
 
18.9
Environmental Claims

The Borrower shall inform the Lender in writing as soon as reasonably
practicable upon becoming aware of the same:
 
 
18.9.1
if any Environmental Claim has been commenced or (to the best of its knowledge
and belief) is threatened against any member of the Borrower Group, or


 
- 24 -

--------------------------------------------------------------------------------

 
 
 
18.9.2
of any facts or circumstances which will or are reasonably likely to result in
any Environmental Claim being commenced or threatened against any member of the
Borrower Group,

 
where the claim would be reasonably likely, if determined against that member of
the Borrower Group, to have a Material Adverse Effect.
 
18.10
Taxation

The Borrower shall (and shall ensure that each other member of the Borrower
Group will) duly and punctually pay and discharge all Taxes imposed upon it or
its assets within the time period allowed without incurring penalties (except to
the extent that (a) such payment is being contested in good faith, (b) adequate
reserves are being maintained for those Taxes and (c) such payment can be
lawfully withheld).
 
18.11
Acquisitions

The Borrower shall not (and shall ensure that no other member of the Borrower
Group will) acquire any company, business, assets or undertaking.
 
18.12
Loans and Guarantees

The Borrower shall not (and shall ensure that no other member of the Borrower
Group will) make any loans, grant any credit (save in the ordinary course of
business and to other members of the Borrower Group) or give any guarantee or
indemnity (except as required under any of the Finance Documents) to or for the
benefit of any person or otherwise voluntarily assume any liability, whether
actual or contingent, in respect of any obligation of any person.
 
18.13
Dividends

The Borrower shall not (and shall ensure that no other member of the Borrower
Group will) pay, make or declare any dividend or other distribution (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital) in respect of any financial year of that member of the Borrower
Group, other than dividends or other distributions which are made to another
member of the Borrower Group.
 
18.14
Restriction on Financial Indebtedness

 
(a)
Except as permitted under paragraph (b) below, the Borrower shall not, and shall
not permit any of its Subsidiaries, to incur or allow to remain outstanding any
Financial Indebtedness other than:

 
 
(b)
(i) Financial Indebtedness incurred to another member of the Group and (ii)
Permitted Financial Indebtedness.

 
18.15
Material operating companies

The Borrower shall procure that any other member of the Group which is a
material operating company shall, as soon as possible after becoming a material
operating company, grant a guarantee in favour of the Lender and that the
shareholders of that material operating company will grant a share charge over
100% of the shares in such material operating company. 
 
18.16
Conditions Subsequent

The Borrower shall procure that within 7 days of the date of this Agreement it
shall provide the Lender with:
 
(a)           a written resolution of the shareholders of the Borrower approving
the amended Articles of Association of the Borrower;
 
(b)             in which the directors of the Borrower circulate the
shareholders resolution to amend the Articles of Association and note that the
shareholders resolution to amend the Articles of Association was approved.

 
- 25 -

--------------------------------------------------------------------------------

 
 
19.
EVENTS OF DEFAULT

 
Each of the events or circumstances set out in Clause 19 is an Event of Default
(save for Clause 21.13 (Acceleration)).
 
19.1
Non-payment

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable unless:
 
19.1.1
its failure to pay is caused by:

 
 
(a)
administrative or technical error; or

 
 
(b)
a Disruption Event; and

 
 
19.1.2
payment is made within 2 Business Days of its due date.

 
19.2
Other obligations

 
19.2.1
The Borrower does not comply with any provision of the Finance Documents (other
than those referred to in Clause 19.1 (Non-payment)).

 
 
19.2.2
No Event of Default under sub-clause 19.2.1 above will occur if the failure to
comply is capable of remedy and is remedied within 5 Business Days or the
earlier of (A) of the Lender giving notice to the Borrower and (B) the Borrower
becoming aware of the failure to comply.

 
19.3
Misrepresentation

Any representation or statement made or deemed to be made by the Borrower in the
Finance Documents or any other document delivered by or on behalf of the
Borrower under or in connection with any Finance Document is or proves to have
been incorrect or misleading in any material respect when made or deemed to be
made.
 
19.4
Cross default

 
19.4.1
Any Financial Indebtedness of any member of the Borrower Group is not paid when
due nor within any originally applicable grace period.

 
 
19.4.2
Any Financial Indebtedness of any member of the Borrower Group is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).

 
 
19.4.3
Any creditor of any member of the Borrower Group becomes entitled to declare any
Financial Indebtedness of any member of the Borrower Group due and payable prior
to its specified maturity as a result of an event of default (however
described).

 
 
19.4.4
No Event of Default will occur under this Clause 19.4 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
sub-clauses 19.4.1 to 19.4.3 above is less than $250,000 (or its equivalent in
another currency or currencies).


 
- 26 -

--------------------------------------------------------------------------------

 
 
19.5
Credit Agreement Default

An Event of Default (as defined in the US Credit Agreement) occurs under the US
Credit Agreement or none of the provisions of the US Credit Agreement are in
force.
 
19.6
Insolvency

 
19.6.1
A member of the Borrower Group is unable or admits inability to pay its debts as
they fall due, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness.

 
 
19.6.2
The value of the assets of any member of the Borrower Group is less than its
liabilities (taking into account contingent and prospective liabilities).

 
 
19.6.3
A moratorium is declared in respect of any indebtedness of any member of the
Borrower Group.

 
19.7
Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:
 
 
19.7.1
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the Borrower Group other
than a solvent liquidation or reorganisation of any member of the Borrower Group
other than the Borrower;

 
 
19.7.2
a composition, compromise, assignment or arrangement with any creditor of any
member of the Borrower Group;

 
 
19.7.3
the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the Borrower Group other than the Borrower), receiver,
administrative receiver, administrator, compulsory  manager or other similar
officer in respect of any member of the Borrower Group or any of its assets; or

 
 
19.7.4
enforcement of any Security over any assets of any member of the Borrower Group,

 
or any analogous procedure or step is taken in any jurisdiction.
 
This Clause 19.7 shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within fourteen days of
commencement.
 
19.8
Creditors' process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a member of the Borrower Group having an aggregate value of
£50,000 and is not discharged within 21 days.
 
19.9
Unlawfulness

It is or becomes unlawful for the Borrower to perform any of its obligations
under the Finance Documents.
 
19.10
Repudiation

The Borrower repudiates a Finance Document or evidences an intention to
repudiate a Finance Document.

 
- 27 -

--------------------------------------------------------------------------------

 
19.11
Governmental Intervention

By or under the authority of any government:
 
 
19.11.1
the management of any member of the Borrower Group is wholly or partially
displaced or the authority of any member of the Borrower Group in the conduct of
its business is wholly or partially curtailed; or

 
 
19.11.2
all or a majority of the issued shares of any member of Borrower Group or the
whole or any part (the book value of which is 10 per cent. or more of the book
value of the whole) of its revenues or assets is seized, nationalised,
expropriated or compulsorily acquired.

 
19.12
Material adverse change

Any event or circumstance occurs which the Lender reasonably believes might have
a Material Adverse Effect.
 
19.13
Acceleration

On and at any time after the occurrence of an Event of Default the Lender may,
by notice to the Borrower:
 
 
19.13.1
cancel the Facility whereupon the Facility shall immediately be cancelled;

 
 
19.13.2
declare that all or part of the Loan, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

 
 
19.13.3
declare that all or part of the Loan be payable on demand, whereupon they shall
immediately become payable on demand by the Lender.

 
20.
CHANGES TO THE LENDER

 
20.1
Assignments and transfers by the Lender

The Lender may assign any of its rights or transfer by novation any of its
rights and obligations to another bank or financial institution or to a trust,
fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
 
20.2
Conditions of assignment or transfer

 
20.2.1
An assignment will only be effective on:

 
 
(a)
receipt by the Borrower of written confirmation from the New Lender (in form and
substance satisfactory to the Borrower (acting reasonably)) that the New Lender
will assume the same obligations to the other Parties as it would have been
under if it was the Lender; and

 
 
(b)
performance by the Lender of all "know your customer" or other similar checks
under all applicable laws and regulations in relation to such assignment to a
New Lender, the completion of which the Lender shall promptly notify to the New
Lender.

 
 
20.2.2
A transfer will only be effective if the procedure set out in Clause 20.4
(Procedure for transfer) is complied with.


 
- 28 -

--------------------------------------------------------------------------------

 
 
 
20.2.3
If:

 
 
(a)
the Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

 
 
(b)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower would be obliged to make a payment to the New Lender
(or the Lender acting through its new Facility Office) under Clause 11 (Tax
gross-up and indemnities) or Clause 12 (Increased costs),

 
then the New Lender (or the Lender acting through its new Facility Office) is
only entitled to receive payment under those Clauses to the same extent as the
Lender (or the Lender acting through its previous Facility Office) would have
been if the assignment, transfer or change had not occurred.
 
20.3
Limitation of responsibility of the Lender

 
20.3.1
Unless expressly agreed to the contrary, the Lender makes no representation or
warranty and assumes no responsibility to a New Lender for:

 
 
(a)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 
 
(b)
the financial condition of the Borrower;

 
 
(c)
the performance and observance by the Borrower of its obligations under the
Finance Documents or any other documents; or

 
 
(d)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 
and any representations or warranties implied by law are excluded.
 

 
20.3.2
Each New Lender confirms to the Lender that it:

 
 
(a)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower and its
related entities in connection with this Agreement and has not relied
exclusively on any information provided to it by the Lender in connection with
any Finance Document; and

 
 
(b)
will continue to make its own independent appraisal of the creditworthiness of
the Borrower and its related entities whilst any amount is or may be outstanding
under the Finance Documents or at any time during the Availability Period.

 
 
20.3.3
Nothing in any Finance Document obliges the Lender to:

 
 
(a)
accept a re-assignment or re-transfer from a New Lender of any of the rights
and/or obligations assigned or transferred under this Clause 20; or

 
 
(b)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by the Borrower of its obligations under the Finance
Documents or otherwise.


 
- 29 -

--------------------------------------------------------------------------------

 
 
20.4
Procedure for transfer

 
20.4.1
Subject to the conditions set out in Clause 20.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with sub-clause 22.4.2 below when
the Lender and the New Lender execute a Transfer Certificate.

 
 
20.4.2
On the Transfer Date:

 
 
(a)
to the extent that in the Transfer Certificate the Lender seeks to transfer by
novation its rights and obligations under the Finance Documents the Borrower and
the Lender shall be released from further obligations towards one another under
the Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the "Discharged Rights and
Obligations");

 
 
(b)
the Borrower and the New Lender shall assume obligations towards one another
and/or acquire rights against one another which differ from the Discharged
Rights and Obligations only insofar as the Borrower and the New Lender have
assumed and/or acquired the same in place of the Borrower and the Lender; and

 
 
(c)
the New Lender shall become a Party as a "Lender".

 
20.5
Security over Lender's rights

In addition to the other rights provided to the Lender under this Clause 20.5,
the Lender may without consulting with or obtaining consent from the Borrower at
any time charge, assign or otherwise create Security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of the Lender including, without limitation:
 
 
20.5.1
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 
 
20.5.2
if the Lender is a fund, any charge, assignment or other Security granted to any
holders (or trustee or representatives of holders) of obligations owed, or
securities issued, by the Lender as Security for those obligations or
securities,

 
except that no such charge, assignment or Security shall:
 
 
(a)
release the Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 
 
(b)
require any payments to be made by the Borrower or grant to any person any more
extensive rights than those required to be made or granted to the Lender under
the Finance Documents.

 
21.
CHANGES TO THE BORROWER

 
The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 
- 30 -

--------------------------------------------------------------------------------

 
 
22.
CONDUCT OF BUSINESS BY THE LENDER

 
No provision of this Agreement will:
 
 
22.1.1
interfere with the right of the Lender to arrange its affairs (tax or otherwise)
in whatever manner it thinks fit;

 
 
22.1.2
oblige the Lender to investigate or claim any credit, relief, remission or
repayment available to it or the extent, order and manner of any claim; or

 
 
22.1.3
oblige the Lender to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of Tax.

 
23.
PAYMENT MECHANICS

 
23.1
Payments to the Lender

 
23.1.1
On each date on which the Borrower is required to make a payment under a Finance
Document, the Borrower shall make the same available to the Lender for value on
the due date at the time and in such funds specified by the Lender as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 
 
23.1.2
Payment shall be made to such account in London with such bank as the Lender may
notify to the Borrower by not less than five Business Days' notice.

 
23.2
Payments by the Lender

 
23.2.1
On each date on which the Lender is required to make a payment under a Finance
Document, the Lender shall make the same available to the Borrower for value on
the due date at the time and in such funds specified by the Lender as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 
 
23.2.2
Payment shall be made to such account in London with such bank as the Borrower
may notify to the Lender in the relevant Utilisation Request.

 

   
A payment will be deemed to have been made by the Lender on the date on which it
was required to be made under this Agreement if the Lender has, on or before
that date, taken steps to make that payment in accordance with the regulations
or operating procedures of the clearing system used by the Lender in order to
make the payment.

 
23.3
Distributions to the Borrower

The Lender may (with the consent of the Borrower or in accordance with Clause 24
(Set-off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
 
23.4
Partial payments

 
23.4.1
If the Lender receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Lender shall apply that payment towards the obligations of the Borrower under
the Finance Documents in any order selected by the Lender.

 
 
23.4.2
Sub-clause 25.4.1 above will override any appropriation made by the Borrower.


 
- 31 -

--------------------------------------------------------------------------------

 
 
23.5
No set-off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 
23.6
Business Days

 
23.6.1
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 
 
23.6.2
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 
23.7
Currency of account

 
23.7.1
Subject to sub-clauses 23.7.2 and 23.7.3 below Sterling is the currency of
account and payment for any sum from the Borrower under any Finance Document.

 
 
23.7.2
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 
 
23.7.3
Any amount expressed to be payable in a currency other than Sterling shall be
paid in that other currency.

 
23.8
Change of currency

 
23.8.1
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 
 
(a)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Lender
(after consultation with the Borrower); and

 
(b)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Lender
(acting reasonably).

 
 
23.8.2
If a change in any currency of a country occurs, this Agreement will, to the
extent the Lender (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

 
23.9
Disruption to Payment Systems etc.

If either the Lender determines (in its discretion) that a Disruption Event has
occurred or the Lender is notified by the Borrower that a Disruption Event has
occurred:
 
 
23.9.1
the Lender may, and shall if requested to do so by the Borrower, consult with
the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facility as the Lender may deem necessary in
the circumstances;


 
- 32 -

--------------------------------------------------------------------------------

 
 
 
23.9.2
the Lender shall not be obliged to consult with the Borrower in relation to any
changes mentioned in sub-clause 23.9.1 if, in its opinion, it is not practicable
to do so in the circumstances and, in any event, shall have no obligation to
agree to such changes;

 
 
23.9.3
any such changes agreed upon by the Lender and the Borrower shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 29
(Amendments and Waivers); and

 
 
23.9.4
the Lender shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Lender) arising as a result of its taking, or failing to take, any
actions pursuant to or in connection with this Clause 23.9.

 
24.
SET-OFF

 
The Lender may set off any matured obligation due from the Borrower under the
Finance Documents (to the extent beneficially owned by the Lender) against any
matured obligation owed by the Lender to the Borrower, regardless of the place
of payment, booking branch or currency of either obligation.  If the obligations
are in different currencies, the Lender may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off.
 
25.
NOTICES

 
25.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
 
25.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
 
 
25.2.1
in the case of the Borrower, that identified with its name below; and

 
25.2.2
in the case of the Lender, that identified with its name below,

 
or any substitute address, fax number or department or officer as the Party may
notify to the Lender (or the Lender may notify to the other Parties, if a change
is made by the Lender) by not less than five Business Days' notice.
 
25.3
Delivery

 
25.3.1
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 
 
(a)
if by way of fax, when received in legible form; or

 
 
(b)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,


 
- 33 -

--------------------------------------------------------------------------------

 
 
and, if a particular department or officer is specified as part of its address
details provided under Clause 25.2 (Addresses), if addressed to that department
or officer.
 
 
25.3.2
Any communication or document to be made or delivered to the Lender will be
effective only when actually received by the Lender and then only if it is
expressly marked for the attention of the department or officer identified with
the Lender's signature below (or any substitute department or officer as the
Lender shall specify for this purpose).

 
25.4
English language

 
25.4.1
Any notice given under or in connection with any Finance Document must be in
English.

 
 
25.4.2
All other documents provided under or in connection with any Finance Document
must be:

 
 
(a)
in English; or

 
 
(b)
if not in English, and if so required by the Lender, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 
26.
CALCULATIONS AND CERTIFICATES

 
26.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.
 
26.2
Certificates and Determinations

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.
 
26.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
 
27.
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
28.
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy.  The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.
 

 
- 34 -

--------------------------------------------------------------------------------

 
 
29.
AMENDMENTS AND WAIVERS

 
Any term of the Finance Documents may be amended or waived only with the consent
of the Lender and the Borrower and any such amendment or waiver will be binding
on all Parties.
 
30.
CONFIDENTIALITY

 
30.1
Confidential Information

The Lender agrees to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by Clause 30.2 (Disclosure
of Confidential Information) and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
 
30.2
Disclosure of Confidential Information

The Lender may disclose:
 
 
30.2.1
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as the Lender shall consider
appropriate if any person to whom the Confidential Information is to be given
pursuant to this sub-clause 30.2.1 is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 
 
30.2.2
to any person:

 
 
(a)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;

 
 
(b)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or the Borrower and to any of that person's
Affiliates, Related Funds, Representatives and professional advisers;

 
(c)
appointed by the Lender or by a person to whom paragraph  (a) or (b) of this
sub-clause 30.2.2 applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf;

 
 
(d)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph (a)
or (b) of this sub-clause 30.2.2;

 
 
(e)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;


 
- 35 -

--------------------------------------------------------------------------------

 
 
 
(f)
to whom or for those benefit the Lender charges, assigns or otherwise creates
Security (or may do so) pursuant to Clause 20.5 (Security over Lender's rights);

 
 
(g)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 
 
(h)
who is a Party; or

 
 
(i)
with the consent of the Borrower;

 
in each case, such Confidential Information as the Lender shall consider
appropriate if:
 
 
(i)
in relation to paragraphs (a), (b) and (c) of this sub-clause 30.2.2, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 
 
(ii)
in relation to paragraph (d) of this sub-clause 30.2.2, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

 
 
(iii)
in relation to paragraphs (e), (f) and (g) of this sub-clause 30.2.2, the person
to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Lender, it is not practicable to so do in the
circumstances;

 
 
30.2.3
to any person appointed by the Lender or by a person to whom paragraphs (a) and
(b) of sub-clause 30.2.2 above applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this sub-clause 30.2.3 if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
Lender.

 
30.3
Entire agreement

This Clause 30 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Lender under the Finance Documents
regarding Confidential Information and supersedes any previous agreement,
whether express or implied, regarding Confidential Information.

 
- 36 -

--------------------------------------------------------------------------------

 



 
30.4
Notification of disclosure

The Lender agrees (to the extent permitted by law and regulation) to inform the
Borrower:
 
 
30.4.1
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (e) of sub-clause 30.2.2(e) except where such disclosure is made to
any of the persons referred to in that paragraph during the ordinary course of
its supervisory or regulatory function; and

 
 
30.4.2
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 30 (Confidentiality).

 
30.5
Continuing obligations

The obligations in this Clause 30 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on the Lender for a period of
twelve months from the earlier of:
 
 
30.5.1
the date on which all amounts payable by the Borrower under or in connection
with this Agreement have been paid in full and the Facility has been cancelled
or otherwise ceases to be available; and

 
 
30.5.2
the date on which the Lender otherwise ceases to be a Lender.

 
31.
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
 
32.
GOVERNING LAW

 
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
 
33.
ENFORCEMENT

 
33.1
Jurisdiction

 
33.1.1
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or the consequences of its
nullity or any non-contractual obligation arising out of or in connection with
this Agreement) (a "Dispute").

 
 
33.1.2
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 
 
33.1.3
This Clause 33.1 is for the benefit of the Lender only.  As a result, the Lender
shall not be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction.  To the extent allowed by law, the Lender may
take concurrent proceedings in any number of jurisdictions.

 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 

 
- 37 -

--------------------------------------------------------------------------------

 

SCHEDULE 1
Conditions precedent
 
Conditions Precedent to Initial Utilisation
 
1.
The Borrower

 
 
(a)
A copy of the constitutional documents of the Borrower.

 
 
(b)
A copy of a resolution of the board of directors of the Borrower:

 
 
(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 
 
(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 
 
(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 
 
(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.

 
 
(d)
A certificate of the Borrower (signed by a director) confirming that borrowing
the Facility would not cause any borrowing or similar limit binding on the
Borrower to be exceeded.

 
 
(e)
A certificate of the Borrower (signed by a director) confirming that the giving
of the Guarantee would not cause any guaranteeing or similar limit binding on
the Borrower to be exceeded.

 
 
(f)
A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it specified in this Schedule 1 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

 
2.
The Guarantors

 
 
(a)
A copy of the constitutional documents of each Guarantor.

 
 
(b)
A copy of a resolution of the board of directors of each Guarantor:

 
 
(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 
 
(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 
 
(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

 
- 38 -

--------------------------------------------------------------------------------

 



 
 
(c)
 
(d)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.
   
A written resolution of the shareholders of each Guarantor (other than the
Borrower) approving its entry into and execution of the Guarantee.

 
 
(e)
A written resolution of the shareholders of Femcare-Nikomed Limited approving
the amended Articles of Association of Femcare-Nikomed Limited.

 
 
(f)
A copy of minutes of a board meeting of the directors of Femcare-Nikomed Limited
in which the directors of Femcare-Nikomed Limited circulate the shareholders
resolution to amend the Articles of Association and note that the shareholders
resolution to amend the Articles of Association was approved.

 
 
(g)
A certificate of each Guarantor (signed by a director) confirming that giving of
the Guarantee would not cause any guaranteeing or similar limit binding on the
relevant Guarantor to be exceeded.

 
 
(h)
A certificate of an authorised signatory of the each Guarantor certifying that
each copy document relating to it specified in this Schedule 1 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

 
3.
Other documents and evidence

 
 
(a)
The Guarantee, the US Guarantee, each Share Charge, the US Credit Agreement and
this Agreement executed by each party to it.

 
 
(b)
The Original Consolidated Financial Statements.

 
 
(c)
Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clause 15 (Costs and expenses) have been paid or will be paid by the first
Utilisation Date.

 
 
(d)
Evidence that all of the conditions precedent to the US Credit Agreement have
been satisfied.

 
 
(e)
Evidence that all Financial Indebtedness, Security and guarantees (other than
those arising under any Finance Document or the US Credit Agreement) have been
discharged in full.

 
 
(f)
A funds flow statement.

 
 
(g)
Evidence that the Borrower has entered into Hedging Agreements which effectively
limit the amount of interest to be paid by the Borrower on 100% of the Loan.

 
 
(h)
The Utilisation Request duly executed by the Borrower.

 
 
(i)
A copy of any other Authorisation or other document, opinion or assurance which
the Lender considers to be necessary or desirable (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 


 

 
- 39 -

--------------------------------------------------------------------------------

 

SCHEDULE 2
Requests
 
Utilisation Request
 
From:
Femcare Group Limited
   
To:
JPMorgan Chase Bank, N.A., London Branch
   
Dated:
18 March 2011
   

Dear Sirs
 
Femcare Group Limited – £8,000,000 Facility Agreement
dated 18 March 2011 (the "Agreement")
 
1.
We refer to the Agreement.  This is a Utilisation Request.  Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 
2.
We wish to borrow a Loan on the following terms:

 
Proposed Utilisation Date:
18 March 2011
Currency of Loan:
£
Amount:
£8,000,000
Interest Period:
One Month

 
3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 
4.
The proceeds of this Loan should be credited to:

 
Osborne Clarke Client Account
National Westminster Bank
Bristol City Office
PO Box 238
32 Corn Street
Bristol BS99 7UG
Account No: 00708542
Sort code: 560005
IBAN: GB06 NWBK 5600 0500 7085 42


5.
This Utilisation Request is irrevocable.

 

 
Yours faithfully
   
/s/ Kevin L. Cornwell
   
authorised signatory for
   
Femcare Group Limited
 



 


 

 
- 40 -

--------------------------------------------------------------------------------

 

SCHEDULE 3
 

Mandatory Cost formulae
 
1.
The Mandatory Cost is an addition to the interest rate in relation to the cost
of compliance with (a) the requirements of the Bank of England and/or the
Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Lender shall calculate a rate (the "Additional Cost Rate") in accordance with
the paragraphs set out below (expressed as a percentage rate per annum).

 
3.
The Additional Cost Rate for the Lender if lending from a Facility Office in a
Participating Member State will be the percentage determined by the Lender as
the cost of complying with the minimum reserve requirements of the European
Central Bank.

 
4.
The Additional Cost Rate for the Lender lending from a Facility Office in the
United Kingdom will be calculated by the Lender as follows:

 
 
(a)
in relation to a sterling Loan

 
AB + C (B - D) + E x 0.01
  per cent. per annum
100 - (A + C)
 

 
(b)
in relation to a Loan in any currency other than sterling

 
E x 0.01
  per cent. per annum
300
 

 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which the Lender is from time to time required to maintain as an
interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Margin and the Mandatory Cost)
payable for the relevant Interest Period on the Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which the Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the Lender on
interest bearing Special Deposits.

 
 
E
is the rate of charge payable by the Lender to the Financial Services Authority
pursuant to the Fees Rules (calculated for this purpose by the Lender as being
the average of the Fee Tariffs applicable to the Lender) and expressed in pounds
per £1,000,000 of the Tariff Base of the Lender.

 
 
- 41 -

--------------------------------------------------------------------------------

 
 
5.
For the purposes of this Schedule:

 
 
(a)
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
"Fees Rules" means the rules on periodic fees contained in the FSA Fees Manual
or such other law or regulation as may be in force from time to time in respect
of the payment of fees for the acceptance of deposits;

 
 
(c)
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
The Lender shall have no liability to any person if such determination results
in an Additional Cost Rate which over or under compensates the Lender.

 
8.
Any determination by the Lender pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
the Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.

 
9.
The Lender may from time to time, after consultation with the Borrower,
determine and notify to all Parties any amendments which are required to be made
to this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 


 

 
- 42 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
Form of Transfer Certificate
 
To:
 
Dated:
 
[Borrower] – [                  ] Facility Agreement
 
dated [                   ] (the "Agreement")
 
1.
We refer to the Agreement.  This is a Transfer Certificate.  Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 
2.
We refer to Clause 20.4 (Procedure for transfer):

 
 
(a)
The Lender and the New Lender agree to the Lender transferring to the New Lender
by novation all or part of the Lender's commitment, rights and obligations
referred to in the Schedule in accordance with Clause 20.4 (Procedure for
transfer).

 
 
(b)
The Transfer Date is [               ].

 
 
(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 25.2 (Addresses) are set out in the
Schedule.

 
3.
The New Lender expressly acknowledges the limitations on the Lender's
obligations set out in sub-clause 20.3.3 of Clause 20.3 (Limitation of
responsibility of the Lender).

 
4.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

 
5.
This Transfer Certificate is governed by English law.

 

 
- 43 -

--------------------------------------------------------------------------------

 

SIGNATURES
 
THE BORROWER
 
FEMCARE GROUP LIMITED
 
By:
/s/ Paul O. Richins
   
Name:
Paul O. Richins
   
Title:
Director
   
Address:
Stuart Court, Spursholt Place  Salisbury Road
 
Romsey, Hampshire  SO51 6DJ
   
Fax:
     
Attention:
 



 
THE LENDER
 
JPMORGAN CHASE BANK, N.A., LONDON BRANCH
 
By:
/s/ Paul Hogan    
Name:
Paul Hogan    
Title:
Executive Director    
Address:
125 London Wall
 
London EC2Y 5AJ
   
Fax:
     
Attention:
 



 


- 44 -

--------------------------------------------------------------------------------